Loretta H. Rush, Chief Justice of Indiana
On May 14, 2019, the applicants of the Counties of the State of Indiana set opposite their respective names as set forth in Exhibit "A" (attached hereto and made a part hereof) personally appeared in open Court. The State Board of Law Examiners of the State of Indiana, after due investigation as to the moral character and fitness of the applicants and examination to determine their respective qualifications, has duly certified to this Court that each of the applicants has met the requirements for admission to the Bar under the laws of the State of Indiana and the rules of this Court.
On motion of Curtis T. Hill, Jr., Attorney General of the State of Indiana, and Cathleen M. Shrader, President of the State Board of Law Examiners, both members of the Bar of this Court, each applicant named in Exhibit A is by Order of this Court now duly sworn and admitted to practice as an attorney at law, and their respective names are ordered entered upon the Roll of Attorneys of this Court in the office of the Clerk of the Supreme, Court of Appeals, and Tax Court.
EXHIBIT A
*447Last Name First Name Middle Name Suffix County Acchiardo Paul Robert Marion Allman Ronald Christopher Marion Amsler Ryan Steven White Bachelor Evin Zane Marion Beaucaire Melissa Adele Hamilton Blackburn Eliot Rene Marion Bonifield Jacob William Marion Bryan Foster Curtis III Marion Burden Sydney Olivia Renee Marion Carpenter Katherine Marie Floyd Chase Kelsey Michelle Vigo Cornelius Olivia Rae Marion Cowley David Thomas Jefferson Crist Aubrey Jean Delaware Danks Brandon Scott Marion Denagall Niesha Nicole Marion Derringer Lavonna Leanne Thomas Marion Dohn Amanda Lauren Floyd Doriott Domínguez Rosario Clarissa Hamilton Duncan Christine Renee' Hendricks Durden Jessica Caitlyn Floyd Elkins Melody Lynn St. Joseph Eve Ashley Kincaid Marion Fagan Michael Anthony Marion Ferguson Taylor Jon Floyd Fierek Katherine Lynn Hendricks Franklin Nicholas Edward James Howard Freeman Reece Alan Monroe Fuss Matthew Steven Marion Garrett Robert Benjamin Allen Gilbert Ronald C III Marion Greeson Emily Katherine Marion Guldner Jessica Lee Marion Hale Scott Alan Porter Hall Carl Joseph Jasper Harris Jessica Marie Marion Haston Tyler Jordan Marion Hedrick Megan Danielle Morgan Heffner Lucas Jay Marion *448Hellyer Coleman Len Floyd Hogue Thakena Deriess Marion Holmen John Joseph Porter Hsu Robert Maximillian Fulton Hudson Trey Parker Crawford Ijose Olubunmi Bamidele Marion Irven Jacob Daniel Marion James Robert Garrett II Marion Jared Caitlin Rose Marion Kleinhenz Hillary Newton Vigo Kozak Christopher Edward Marion Leech John Casey Allen Leslie Jillian Renee Marion Linn Kendra Gail Tippecanoe Magyar Mark John St. Joseph Martinez Star Esther Beatriz Marion Martz Victoria Christianna Marion McCarney Patrick Stephen Marion McCusker Kevin Thomas Marion Miller Calvin Kenneth Porter Mitchell Julie Marie Boone Ng'andwe Kaweme Mulambo Marion Nienaber Alexandra Nichole Allen Niezgodski Brandon Michael Porter O'Connor Kaitlyn JoAnn Johnson O'Donnell David Michael Lake Olson Lars Kristian Marion Owens Amy Louise Marion Pagos Michael William Porter Patel Komal B St. Joseph Paul Samantha Michelle Monroe Peplinski Jakki Allene Porter Potts Adam Christopher Tippecanoe Pulliam Shayla Alexandria Marion Redmon Adam Nicholas Scott Reid Myra Renet St. Joseph Reinbolt Jason Alec Marshall Rivas Stephanie Renee Marion Robinson Tabatha Renee Marion Rode Rachael Christine Marion Rozelle Jennifer Lynn Hamilton Russello Daniel Lee Marion Scheurich Brooke Loren Jasper *449Schneider Udo Michael Marion Sewell Melissa Gail Hendricks Shaw Davin Lee Monroe Shoffner Brody Brooks La Porte Shouse Eric Ryan Marion Snellenbarger Aaron Philip Boone Stare Gasper Marion Strahan Adam Jeffery De Kalb Terrell Elizabeth Grace Marion Truitt Phillip Andrew Huntington Van Lake Katie Zoa Marion Warycha Valerie Suzanne Marion Wilson Patrick Michael Marion Wilson Andrew James Robert Monroe